EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with this annual report on Form 10-K of Pacific Health Care Organization, Inc. (the “Company”) for the period ended December 31, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Tom Kubota, asChief Executive Officer of the Company, and Fred U. Odaka, as Chief Financial Officer of the Company, each hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of his knowledge: The Report fully complies with the requirements of section 13 (a) or 15 (d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date:March 30, 2015 By:/s/ Tom Kubota Tom Kubota Chief Executive Officer Date:March 30, 2015 By:/s/ Fred U. Odaka Fred U. Odaka Chief Financial Officer A signed original of this written statement required by Section906 has been provided to Pacific Health Care Organization,Inc. and will be retained by Pacific Health Care Organization,Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
